
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.04


EXHIBIT D-Amendment


Amendment to  EXHIBIT D of the Advisory Agreement date December 31, 2015 among
OASIS DCM PTY, LLC, a Delaware limited liability company (the “Trading
Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability
company (the “Managing Member”), and Degraves Capital Management PTY Ltd, an
Australian proprietary limited company (the “Trading Advisor”).




NEGOTIATED FEE EXCEPTIONS as of January 23, 2017




Investor Name
Management Fee
Incentive Fee
Effective Date
OASIS RPM Evolving CTA Series
*%
*%
1/23/2017
                               







OASIS DCM PTY, LLC
By:  R.J. O’Brien Fund Management, LLC
Managing Member


BY:            /s/ Augustine Perrotta                      
Name: Augustine Perrotta
Title:   CCO


R.J. O’Brien Fund Management, LLC


BY:            /s/ Augustine Perrotta                      
Name:  Augustine Perrotta
Title:    CCO


Degraves Capital Management PTY Ltd.


BY:            /s/ Rabin Kaneyson                           
Name: Rabin Kaneyson
Title:   Director




* Confidential material redacted and filed separately with the Commission.
 
 
1